DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first connecting element”; “second connecting element” has not been set forth in the specification.  The Examiner notes that consistent language has to be used throughout the Specification and the claims to avoid any confusion.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tool changing device”; “a first connecting element”; “support device”; “a second connecting element”; “a drive transfer device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites on lines 4-5 that there is a “second connecting element on a second side of the tool changing device”.
Applicant argues on page 5 of the Remarks, that support for the second connecting element can be found in paragraphs [0032] and [0046].  However the Examiner notes, that paragraphs [0032] and [0046] does not disclose that on a second side of the tool changing device, there is a second connecting element and rather states that “the multi-stage tool 30 is connected with the changing device by means of a screw connection (A)”.  Further it is noted that Figure 4 of the Drawings as filed, indicate that the screw connection A is located at an end of the multi-stage 30 and not at “a second side of the tool changing device”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations as amended: “first connecting element”; “second connecting element” and “drive transfer device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The Examiner points out that there is nothing in the specification as filed that describes either a “first” or “second” connecting elements, and suggests Applicant, amending the Specification to provide consistent language throughout and avoid confusion.  
Paragraph [0036] of the Specification sets forth that there is “a form-fit and/or frictional connection means 25 provided, and defines an example of this connection means as a “clamping device” and as best understood, this device is set forth as being a “pneumatic chucking cylinder” on paragraph [0044].  However, it has been noted that “clamping device” is a single connection means, and as such, it is unclear to which of the first or second connecting elements, this “clamping device” is to be linked to.
The Examiner notes that the written description as filed fails to disclose corresponding structure for the “drive transfer device” for performing the entire claimed function and to clearly link the structure to the function.  There is nothing in the written description that clearly points out what is the specific structure that this “device” that “transfers drive”, has.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyes et al. US 8,887,363 (hereafter--Boyes--).
In regards to claim 1, Boyes discloses a tool changing device (L and Q as in Figure 13) capable of releasable coupling a multi-stage tool (Figures 23-30, refer to M1-M8) to a machining center (see Figures 1-2) comprising: a first connecting element (XB) on a first side of the tool changing device (Figures 13, 14 and 18): and a second connecting element (S) on a second side of the tool changing device (Figures 13 and 15), the first side being (axially) opposite to the second side, wherein: the first connecting element (XB) configured to releasably connect the tool changing device (L and Q as in Figure 13) with a support device (AW; AX; AZ; AE; AD) of the machining center: the second connecting element (S) is configured to connect (via U as in Figure 15) the tool changing device with the multi-stage tool (M1-M8); and the tool changing device (L and Q) further comprises a drive transfer device (AU as in Figure 18) which is configured to transfer information and/or energy (transfer rotational energy/information) between the machining center (Figures 1-2) and the multi-stage tool (M1-M8) as to be capable of controlling (the rotation and actuation of) the multi-stage tool in a state where the machining center (Figures 1-2) is connected with the tool changing device (L and Q) and the multi-stage tool (M1-M8) connected with the changing device (as assembled on Figures 1, 2, 52, 54-57), wherein the drive transfer device (AU) is configured to generate (rotational) adjustment of the stages of the multi-stage tool by means of the transfer of the information and to control (via CNC) a rotational speed of the multi-stage tool.
claim 3, Boyes discloses the tool changing device according to claim 1, Boyes also discloses that the information and/or energy being transferred electrically (via CNC), hydraulically (via hydraulic cylinders G or L), or mechanically (via splined end XB) by the transfer device (AU).
In regards to claim 5, Boyes discloses the tool changing device according to claim 1, Boyes also discloses that the tool changing device is configured to be connected (via splined end of S) in a form-fit and/or frictional and/or material fit connection manner to the multi-stage tool via the second connecting element (S).
In regards to claim 12, Boyes discloses the tool changing device according to claims 1 or 3, Boyes also discloses that the first connecting element (XB) is configured to be connected (via splined end of XB) in a form-fit and/or frictional and/or material fit connection manner to the support device (AW; AX; AZ; AE; AD) of the machine center.
Response to Arguments
Rejection not based on Prior Art
Applicant’s arguments filed on pages 5-6 of the Remarks, that paragraphs [0036] and [0044] provide sufficient structure to define the “first connecting element” as being a pneumatic cylinder; further that paragraphs [0032] and [0046] provide sufficient structure for the “second connecting element”; and that paragraphs [0010]; [0012]; and [0030] provide sufficient structure for the “drive transfer device” since a person having ordinary skill in the art would understand that the drive transfer device is configured to control the multistage tool.
The Examiner disagrees and points Applicant to the rejection above for details.
As explained above, there is nothing in the specification as filed that describes either a “first” or “second” connecting elements, and suggests Applicant, amending the Specification to provide consistent language throughout and avoid confusion.  
Paragraph [0036] of the Specification sets forth that there is “a form-fit and/or frictional connection means 25 provided, and defines an example of this connection means as a “clamping device” and as best understood, this device is set forth as being a “pneumatic chucking cylinder” on paragraph [0044].  However, it has been noted that “clamping device” is a single connection means, and as such, it is unclear to which of the first or second connecting elements, this “clamping device” is to be linked to.
on a second side of the tool changing device.
Regarding the “drive transfer device”; the Examiner notes that there is no sufficient structure on the written description that clearly points out what is the specific structure of this “device” that “transfers drive”.  Paragraphs, [0012], [0012], and [0030] merely explain how this device, works, but still fails to set forth what is the structure in charge of performing the claimed function and to clearly link the structure to the function.
Rejection based on Prior Art
Applicant’s arguments filed on 04/30/2021 with respect to claims 1, 3 and 5 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Boyes et al. US 8,887,363 (hereafter--Boyes--) has been incorporated as aforementioned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722